Order filed June 26, 2018




                                           In The

                          Fourteenth Court of Appeals
                                        ____________

                                    NO. 14-17-00517-CV
                                        ____________

                               JOSEPH PRESSIL, Appellant

                                              V.

    JASON A. GIBSON, JASON A. GIBSON, P.C. D/B/A THE GIBSON LAW FIRM,
                                   Appellee


                          On Appeal from the 55th District Court
                                  Harris County, Texas
                            Trial Court Cause No. 2013-51350

                                         ORDER

      The clerk’s record was filed August 15, 2017. Our review has determined that a relevant
item has been omitted from the clerk's record. See Tex. R. App. P. 34.5(c). The record does not
contain trial court’s June 5, 2017 Order Granting Defendants’ Motion for Sanctions.

      The Harris County District Clerk is directed to file a supplemental clerk’s record on or
before July 6, 2018, containing trial court’s June 5, 2017 Order Granting Defendants’ Motion
for Sanctions.
       If the omitted item is not part of the case file, the district clerk is directed to file a
supplemental clerk’s record containing a certified statement that the omitted item is not a part of
the case file.



                                 PER CURIAM